 



Exhibit 10.3
[Senior Executive and Manager Grants]

 
Nonqualified Stock Option Award Agreement
Under the 2006 Equity and Performance
Incentive Plan
 
Kaiser Aluminum Corporation

 



--------------------------------------------------------------------------------



 



Kaiser Aluminum Corporation
2006 Equity and Performance Incentive Plan
Nonqualified Stock Option Award Agreement
     You have been selected to receive an option to purchase shares (the “Common
Shares”) of common stock, par value $0.01 per share (“Common Stock”), of Kaiser
Aluminum Corporation, a Delaware corporation (the “Company”), pursuant to the
Kaiser Aluminum Corporation 2006 Equity and Performance Incentive Plan (the
“Plan”), as specified below:

         
Optionee:
       
 
       

         
Date of Grant:
       
 
       

         
Number of Common Shares for which Option is Exercisable:
       
 
       
 
       
Option Price: $______ per share
       

     Vesting of Option: Except as hereinafter provided, the Option shall vest
and become exercisable as follows:

                  Cumulative Number of Shares for     Number of Shares for Which
  Which Option is Exercisable Date   Option Becomes Exercisable   (assuming no
prior exercise)  
 
       
 
                 

     THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT, effective as of the Date of
Grant set forth above (this “Agreement”), represents the grant of an option to
purchase Common Shares by the Company to the Optionee named above, pursuant to
the provisions of the Plan (the “Option”).
     The Plan provides a complete description of the terms and conditions
governing the Option. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
     1. Employment with the Company. Except as may otherwise be provided in
Sections 5 or 6 of this Agreement, the Option granted hereunder is granted on
the condition that the Optionee remains an Employee of the Company from the Date
of Grant through (and including) the date or dates on which the Option vests as
set forth in the table above.

1



--------------------------------------------------------------------------------



 



     This grant of the Option shall not confer any right to the Optionee (or any
other Optionee) to be granted Option Rights or other Awards in the future under
the Plan.
     2. Type of Option. The Option is intended to be a nonqualified stock option
and shall not be treated as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.
     3. Exercise and Payment of Option.

  (a)   To the extent exercisable, the Option may be exercised in whole or in
part from time to time. The Option Price shall be payable (i) in cash or by
check acceptable to the Company or by wire transfer of immediately available
funds, (ii) in Common Shares (excluding shares of Restricted Stock) owned by the
Optionee for at least 6 months (which Common Shares shall be valued for such
purpose based on the Market Value per Share on the date of exercise), or
(iii) by a combination of such methods of payment; provided, however, that the
payment method in Common Shares will not be available at any time that the
Company is prohibited from purchasing or otherwise acquiring Common Shares.    
(b)   To the extent permitted by law, the payment of the Option Price may be
deferred and payable by the Optionee from the proceeds of a sale through a bank
or broker on a date satisfactory to the Company of some or all of the Common
Shares to which such exercise relates.

     4. Termination of Option. Notwithstanding any other provision of this
Agreement, the Option shall terminate ten years from the Date of Grant (the
“Termination Date”) unless terminated earlier pursuant to Section 5.
     5. Termination of Employment.

  (a)   By Death. In the event the Optionee ceases to be an Employee of the
Company by reason of death prior to the Termination Date, the unexercised
portion of the Option held by the Optionee at the time of death shall become
fully vested and immediately exercisable by such Person or Persons as shall have
been named as the Optionee’s beneficiary, or by such Persons that have acquired
the Optionee’s rights under the Option by will or the laws of descent and
distribution. The Option shall terminate on the earlier of (i) the second
anniversary of the death of the Optionee and (ii) the Termination Date.     (b)
  By Disability. In the event the Optionee ceases to be an Employee of the
Company by reason of Disability (as defined in this Section 5(b)) prior to the
Termination Date, the unexercised portion of the Option held by the Optionee at
the time of disability of the Optionee shall become fully vested and immediately
exercisable. The Option shall terminate on the earlier of (i) the second
anniversary of the Optionee ceases to be an Employee of the Company by reason of
Disability and (ii) the Termination Date.         “Disability” shall be defined
as a total and permanent disability as a result of bodily

2



--------------------------------------------------------------------------------



 



      injury, disease or mental disorder which results in the Optionee’s
entitlement to long-term disability benefits under the Kaiser Aluminum
Self-Insured Welfare Plan or the Kaiser Aluminum Salaried Employees Retirement
Plan.     (c)   Involuntary Termination Other Than for Cause or Detrimental
Activity; Termination for Good Reason. In the event the Optionee ceases to be an
Employee of the Company prior to the Termination Date because either (i) the
Company or any of its Subsidiaries terminates such employment for any reason
other than a termination for Cause or other Detrimental Activity or (ii) the
Optionee terminates his or her employment for Good Reason, any unexercised
portion of the Option shall become fully vested and immediately exercisable. The
Option shall terminate on the earlier of (i) the second anniversary of the date
on which the Optionee ceases to be an Employee of the Company for any reason set
forth in this Section 5(c) and (ii) the Termination Date.     (d)   For Other
Reasons. In the event the Optionee ceases to be an Employee of the Company prior
to the Termination Date for any reason other than the reasons set forth in
Section 5(a), 5(b) or 5(c) of this Agreement prior to the Termination Date, any
unvested portion of the Option held by the Optionee at the time of employment
termination shall be forfeited by the Optionee. Any portion of the Option that
is vested but unexercised prior to the termination of employment pursuant to
this Section 5(d), shall terminate on the earlier of (i) the date that is ninety
(90) days after the Optionee ceases to be an employee and (ii) the Termination
Date.

     6. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company prior to the
Termination Date while the Optionee is an Employee of the Company, any
unexercised portion of the Option shall become fully vested and immediately
exercisable by the Optionee.
     7. Restrictions on Transfer. The Option may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated (a “Transfer”), other
than by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order. If any Transfer, whether voluntary or involuntary, of
the Option is made other than in accordance with this Agreement or the Plan, or
if any attachment, execution, garnishment or lien shall be issued against or
placed upon the Option, the Optionee’s right to the Option shall be immediately
forfeited by the Optionee and all obligations of the Company under this
Agreement shall terminate.
     8. Detrimental Activity. If the Optionee, either during employment by the
Company or a Subsidiary or within one (1) year after termination of such
employment, shall engage in any Detrimental Activity, and the Committee shall so
find, forthwith upon notice of such finding, the Optionee shall:

  (a)   Forfeit any unexercised portion of the Option;     (b)   Return to the
Company, in exchange for payment by the Company of any cash amount actually paid
in exercise of any portion of the Option by the Optionee (unless such payment is
prohibited by law), all Common Shares that the Optionee has not disposed of that
were acquired by the Optionee following exercise of the

3



--------------------------------------------------------------------------------



 



      Option within one (1) year prior to the date of the commencement of such
Detrimental Activity; and     (c)   With respect to any Common Shares so
acquired upon exercise of the Option that the Optionee has disposed of, pay to
the Company in cash the difference between:

  (i)   any cash amount actually paid therefor by the Optionee pursuant to the
Plan, and     (ii)   the Market Value per Share of the Common Shares on the date
of such acquisition.

To the extent that such amounts are not paid to the Company, the Company may, to
the extent permitted by law, set off the amounts so payable to it against any
amounts that may be owing from time to time by the Company or a Subsidiary to
the Optionee, whether as wages, deferred compensation or vacation pay or in the
form of any other benefit or for any other reason.
     9. Beneficiary Designation. The Optionee may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of the Optionee’s
death before the Optionee receives all of such benefit. Each such designation
shall revoke all prior designations by the Optionee, shall be in a form
prescribed by the Company, and will be effective only when filed by the Optionee
in writing with the Vice President Human Resources of the Company during the
Optionee’s lifetime. In the absence of any such designation, benefits remaining
unpaid at the Optionee’s death shall be paid to the Optionee’s estate.
     10. Continuation of Employment. This Agreement shall not confer upon the
Optionee any right with respect to continuance of employment with the Company or
any Subsidiary, nor shall this Agreement interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate the Optionee’s
employment or other service at any time.
     11. Adjustments. The Committee may make or provide for such adjustments in
the numbers of Common Shares covered by this Agreement, and in the kind of
shares covered hereby, as the Committee, in its sole discretion, exercised in
good faith, may determine is equitably required to prevent dilution or
enlargement of the rights of the Optionee that otherwise would result from (i)
any stock dividend, stock split, combination of shares, extraordinary cash
dividend, recapitalization or other change in the capital structure of the
Company, (ii) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (iii) any
other corporate transaction or event having an effect similar to any of the
foregoing (collectively, an “Event”). Moreover, in the case of such an Event,
the Committee, in its discretion and without the consent of the Optionee, may
provide in substitution for the Option such alternative consideration (including
cash) or take such other action as it, in good faith, may determine to be
equitable in the circumstances.

4



--------------------------------------------------------------------------------



 



12.   Miscellaneous.

  (a)   This Agreement and the rights of the Optionee hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Optionee.     (b)   In accordance with Section 19 of
the Plan, the Board may terminate, amend or modify the Plan.     (c)   The
Optionee shall, not later than the date on which the Option is exercised, pay to
the Company or make arrangements satisfactory to the Committee for payment of
any federal, state and local taxes (including the Optionee’s FICA obligation),
whether domestic or foreign, required by law to be withheld on account of such
event. The Optionee acknowledges and agrees that the Company shall have the
power and the right to deduct or withhold from Optionee’s compensation an amount
sufficient to satisfy federal, state and local taxes (including the Optionee’s
FICA obligation), whether domestic or foreign, required by law to be withheld
with respect to any event under this Agreement should the Optionee fail to make
timely payment of all taxes due. The Optionee may elect, subject to the Plan and
any procedural rules adopted by the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold shares
purchased upon exercise of the Option having an aggregate Market Value per Share
on the date the tax is to be determined, equal to the amount required to be
withheld.     (d)   The Optionee agrees to take all steps necessary to comply
with all applicable provisions with respect to transfers of the Company’s
securities imposed by the Company’s certificate of incorporation, bylaws and
insider trading policies as in effect from time to time and federal and state
securities laws in exercising his or her rights under this Agreement.     (e)  
All obligations of the Company under the Plan and this Agreement, with respect
to the Option, shall be binding on any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company.     (f)   This
Agreement shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.     (g)   Notice hereunder shall be
given to the Company at its principal place of business, and shall be given to
the Optionee at the address set forth below, or in either case at such address
as one party may subsequently furnish to the other party in writing.     (h)  
If there is any inconsistency between the terms of this Agreement and the terms
of a written employment agreement between the Optionee and the Company or a
Subsidiary of the Company (the “Employment Agreement”), the terms of the

5



--------------------------------------------------------------------------------



 



      Employment Agreement shall completely supersede and replace the
conflicting terms of this Agreement; provided that such terms of the Employment
Agreement are not inconsistent with the terms of the Plan.     (i)   Neither
this Agreement nor the grant of the Option Rights contemplated hereby shall
become effective unless and until the Company receives a copy of this Agreement
executed by the Participant.

13.   Definitions.

  (a)   “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.     (b)   “Board” or “Board of Directors” means the Board of
Directors of the Company.     (c)   “Business Combination” means a
reorganization, merger or consolidation, or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another corporation or entity, or other transaction.     (d)   “Cause” means
(1) the Optionee’s engaging in fraud, embezzlement, gross misconduct or any act
of gross dishonesty with respect to the Company or its affiliates, (2) the
Optionee’s habitual drug or alcohol use which impairs the ability of the
Optionee to perform his duties with the Company or its affiliates, (3) the
Optionee’s indictment with respect to, conviction of, or plea of guilty or no
contest to, any felony, or other comparable crime under applicable local law
(except, in any event, for motor vehicle violations not involving personal
injuries to third parties or driving while intoxicated), or the Optionee’s
incarceration with respect to any of the foregoing that, in each case, impairs
the Optionee’s ability to continue to perform his duties with the Company and
its affiliates, or (4) the Optionee’s material breach of any written employment
agreement or other agreement between the Company and the Optionee, or of the
Company’s Code of Business Conduct, or failure by the Optionee to substantially
perform his or her duties for the Company which remains uncorrected or reoccurs
after written notice has been delivered to the Optionee demanding substantial
performance and the Optionee has had a reasonable opportunity to correct such
breach or failure to perform.     (e)   “Change in Control” means the occurrence
on or after the date of this Agreement of any of the following events:

  (i)   the acquisition by any Person of Beneficial Ownership of 35% or more of
the combined voting power of the then-outstanding Voting Stock of the Company;
provided, however, that:

  (A)   for purposes of this Section 13(e)(i), the following acquisitions shall
not constitute a Change in Control: (1) any acquisition of Voting Stock of the
Company directly from the Company (x) pursuant to the POR or (y) that is
approved by a majority of the Incumbent Directors,

6



--------------------------------------------------------------------------------



 



      (2) any acquisition of Voting Stock of the Company by the Company or any
Subsidiary, (3) any acquisition of Voting Stock of the Company by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary (other than any voluntary employee beneficiary association
established in connection with the POR), and (4) any acquisition of Voting Stock
of the Company by any Person pursuant to a Business Combination that complies
with clauses (A), (B) and (C) of Section 13(e)(iii) below;     (B)   if any
Person acquires Beneficial Ownership of 35% or more of combined voting power of
the then-outstanding Voting Stock of the Company as a result of a transaction
described in clause (A)(1) of Section 13(e)(i) and such Person thereafter
becomes the beneficial owner of any additional shares of Voting Stock of the
Company representing 1% or more of the then-outstanding Voting Stock of the
Company, other than in an acquisition directly from the Company pursuant to the
POR, in an acquisition directly from the Company in a transaction that is
approved by a majority of the Incumbent Directors or other than as a result of a
stock dividend, stock split or similar transaction effected by the Company in
which all holders of Voting Stock are treated equally, such subsequent
acquisition shall be deemed to constitute a Change in Control;     (C)   a
Change in Control will not be deemed to have occurred if a Person acquires
beneficial ownership of 35% or more of the Voting Stock of the Company as a
result of a reduction in the number of shares of Voting Stock of the Company
outstanding unless and until such Person thereafter becomes the beneficial owner
of any additional shares of Voting Stock of the Company representing 1% or more
of the then-outstanding Voting Stock of the Company, other than in an
acquisition directly from the Company pursuant to the POR, in an acquisition
directly from the Company in a transaction that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by the Company in which all holders of Voting
Stock are treated equally; and     (D)   if at least a majority of the Incumbent
Directors determine in good faith that a Person has acquired beneficial
ownership of 35% or more of the Voting Stock of the Company inadvertently, and
such Person divests as promptly as practicable a sufficient number of shares so
that such Person beneficially owns less than 35% of the Voting Stock of the
Company, then no Change in Control shall have occurred as a result of such
Person’s acquisition; or

  (ii)   a majority of the Directors are not Incumbent Directors; or

7



--------------------------------------------------------------------------------



 



  (iii)   the consummation of a Business Combination, unless, in each case,
immediately following such Business Combination (A) all or substantially all of
the individuals and entities who were the beneficial owners of Voting Stock of
the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including without limitation an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
the Company, such entity resulting from such Business Combination, any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from such Business Combination (other than
any voluntary employee beneficiary association established in connection with
the POR) or any Person that immediately prior to such Business Combination owns,
directly or indirectly, 35% or more of the Voting Stock of the Company so long
as such Person does not at such time own, directly or indirectly, more than 1%
of the securities of the other corporation or other entity involved in such
Business Combination to be converted into or exchanged for shares of Voting
Stock of the entity resulting from such Business Combination pursuant to such
Business Combination)) beneficially owns, directly or indirectly, 35% or more of
the combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Combination, and (C) at least a majority of
the members of the Board of Directors of the entity resulting from such Business
Combination were Incumbent Directors at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or     (iv)   approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 13(e)(iii).

  (f)   “Director” shall mean a member of the Board of Directors of the Company.
    (g)   “Employee of the Company” means an officer or employee of the Company
or one or more of its Subsidiaries.     (h)   “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, or any successor
act thereto.     (i)   “Good Reason” means, without a Optionee’s consent, the
occurrence of any of the following events which is not cured by the Company
within ten (10) business days following the Optionee’s written notice to the
Company of the event constituting Good Reason; provided, however, that any such
written notice received by the Company following the thirty (30) day period
after the date on which the Optionee first had knowledge of the occurrence of
such event giving rise to Good Reason (or, in the case of multiple events, the
latest to occur of such events) shall not be

8



--------------------------------------------------------------------------------



 



      effective and the Optionee shall be deemed to have waived his/her right to
terminate employment for Good Reason with respect to such event:

  (i)   Demotion, reduction in title, reduction in position or responsibilities,
or change in reporting responsibilities or reporting level that is materially
and adversely inconsistent with the Optionee’s then position or the assignment
of duties and/or responsibilities materially and adversely inconsistent with
such position; or     (ii)   Relocation of the Optionee’s primary office
location more than fifty (50) miles from the Optionee’s then current office
location; or     (iii)   Reduction of greater than 10% in the Optionee’s then
base salary or reduction of greater than 10% in the Optionee’s then long term or
short term incentive compensation opportunity or a reduction in the Optionee’s
eligibility for participation in the Company’s benefit plans that is not
commensurate with a similar reduction among similarly situated employees.

  (j)   “Incumbent Directors” means the individuals who, as of the date hereof,
are Directors of the Company and any individual becoming a Director subsequent
to the date hereof whose election, nomination for election by the Company’s
stockholders, or appointment was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.     (k)  
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).     (l)   “POR” means the Second Amended Joint Plan
of Reorganization of Kaiser Aluminum Corporation, Kaiser Aluminum & Chemical
Corporation and Certain of Their Debtor Affiliates, as modified, filed pursuant
to section 1121(a) of title 11 of the United States Code and confirmed by an
order of the United States Bankruptcy Court for the District of Delaware entered
on February 6, 2006, which confirmation was affirmed by an order of the United
States District Court for the District of Delaware entered on May 11, 2006.    
(m)   “Voting Stock” means securities entitled to vote generally in the election
of directors (or similar governing bodies).

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
effective as of the Date of Grant.

                      Kaiser Aluminum Corporation    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

The foregoing Agreement is hereby accepted and the terms and conditions thereof
are hereby agreed to by the Optionee.

         
 
       
 
       
 
  Optionee    
 
       
 
  Optionee’s name and address:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

DESIGNATION OF BENEFICIARY:
I hereby designate                                                             
as my primary beneficiary, and
                                                             as my contingent
beneficiary, hereunder in the event of my death.

10